Citation Nr: 0113121	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to an effective date earlier than November 
10, 1997 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1965 to March 
1966.  He also served in the U.S. Marine Corps Reserves until 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part granted service 
connection for tinnitus and assigned a 10 percent rating 
effective from November 10, 1998.  

By July 1999 rating decision, the RO found that the June 1999 
rating decision involved clear and unmistakable error in the 
effective date assigned, and the RO found that the correct 
date for the grant of service connection for tinnitus (and 
the assignment of a 10 percent rating) should be November 10, 
1997.  The veteran continued his appeal, seeking an effective 
date earlier than November 10, 1997 for the grant of service 
connection for tinnitus.  

In December 2000 a hearing was held at the RO before C.W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran has constant bilateral tinnitus. 

3.  During active service the veteran complained of bilateral 
tinnitus.

4.  On VA examination in July 1971 the veteran complained of 
constant tinnitus.

5.  Received from the veteran on August 16, 1972 was a 
statement in which he reported that he suffered from constant 
ringing in his ears.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus is not more than 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.87a, Code 6260 (2000).  

2.  The criteria for an effective date of August 16, 1972 for 
entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.303, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran's enlistment 
examination in August 1965 was negative for any complaint or 
finding of tinnitus, and a whispered voice test and a spoken 
voice test both showed normal results of 15/15 bilaterally.  
In September 1965 it was noted that the veteran had defective 
hearing.  In January 1966 the veteran complained of 
tympanitis and trouble hearing, and reported experiencing 
popping in his ears at times.  It was noted that he had 
tinnitus bilaterally and diminished hearing for ordinary 
conversation since mid-December.  It was also noted that he 
could not hear a watch tick.  A physical examination of the 
ears appeared normal, and an ENT consultation revealed he had 
high frequency hearing loss bilaterally.  On his separation 
examination in March 1966 it was noted that the veteran had 
high frequency hearing loss.  

The veteran's DD Form 214 showed that his military 
occupational specialty was rifleman.  

Service medical records from the veteran's service with the 
U.S. Marine Corps Reserves show that in April 1967 the 
veteran reported having periodic ringing in the ears.  On 
examination in July 1969 he was found to have tinnitus 
"caused from H.F. hearing loss".  In April 1970 it was 
noted that he had a history of tinnitus since 1965 and a 
history of high frequency hearing loss, and his profile was 
changed to H3.  In June 1970 it was noted that the veteran 
suffered from constant tinnitus in both ears, which was 
aggravated by monthly training drills with the Reserves.  It 
was noted that he was placed on an H3 profile, at his last 
consultation, but this profile did not curtail his exposure 
to loud noises.

In March 1971 the veteran filed an Application for 
Compensation or Pension, in which he claimed service 
connection for loss of hearing "due to nearness of explosion 
of TNT".  

On VA examination in July 1971 the veteran complained of 
constant tinnitus and defective hearing.  The diagnosis was 
bilateral hearing loss, high tone, good for speech.

By August 1971 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  

Received by the RO on August 16, 1972 was a Statement in 
Support of Claim (VA Form 21-4138) from the veteran in which 
he expressed disagreement with the noncompensable rating 
assigned for his hearing loss.  He claimed that naval doctors 
had told him that he had a definite high frequency hearing 
loss, and that this situation would only get worse.  He also 
reported that he suffered from a constant ringing in his 
ears, which had been confirmed by many audiograms.  He 
claimed his "life" and "physical being" had been altered 
due to "a military encounter" and he believed he had been 
forgotten.  It appears that the RO made a notation on the 
veteran's statement that it would be considered as a claim 
for an increase only.  

In September 1972 the RO sent a letter to the veteran 
requesting that he submit recent audiograms in order for his 
claim to be reconsidered.  

Received by the RO on November 10, 1998 was a statement (VA 
Form 21-4138), dated November 6, 1998, from the veteran in 
which he described an incident in 1966, while on active duty, 
that he incurred an injury to his hearing.  The veteran 
reported that during a training exercise he was near 
explosives that were detonated, and he was reportedly blown 
off the ground.  He claimed he reported to sick bay the day 
after the incident because his ears would not stop ringing, 
but he reportedly chose not to be admitted to sick bay 
because he had only a few days until he was released from 
service.  He claimed that the constant loud ringing in his 
ears greatly hindered his quality of life.  

On VA examination in February 1999 the veteran reported 
having constant bilateral tinnitus which he claimed began 
following a nearby explosion during a training exercise in 
1966.  He reported that the tinnitus had become significantly 
worse in the past few years.  He had difficulty hearing and 
understanding speech when there was noise in the background.  
He reported that his tinnitus was a high-pitched sound that 
varied in quality, and was sometime a ringing, sometimes a 
humming, and sometimes a whistle.  He also indicated that the 
loudness varied unpredictably and sometimes rapidly.  He 
claimed that tinnitus had a significant impact on his quality 
of life since it began in 1966, and had worsened in recent 
years.  He claimed that his tinnitus was constantly annoying 
and interfered with sleep, concentration and communication 
ability.  

Received from the veteran on January 28, 1999 was an 
Application for Compensation or Pension, in which he claimed 
service connection for hearing loss and tinnitus.  Along with 
his claim he submitted a certificate from the U.S. Marine 
Corps showing that he was appointed to Reserves in June 1967, 
and another certificate showing that he was honorably 
discharged from the U.S. Marine Corps Reserves in August 
1971.  He also submitted a copy of a card issued by the VA 
showing his claims file number.

By rating action dated in June 1999, the RO denied a 
compensable rating for the service-connected bilateral 
hearing loss, and granted service connection for tinnitus, 
assigning a 10 percent rating effective from November 10, 
1997.  

In his June 1999 notice of disagreement, the veteran 
disagreed with the 10 percent rating assigned for tinnitus, 
as well as the starting date of December 1, 1998.  He claimed 
that his disability existed when he received his VA card.

In his July 1999 substantive appeal (VA Form 9) the veteran 
reported that the percentage of disability for his specific 
injury should be the maximum allowable.  He also contended 
that since the rating schedule was changed in 1976 to allow 
consideration of tinnitus due to acoustic trauma, that the 
date of his disability benefit should also begin on that 
date.  He claimed he requested the benefit in 1971 and was 
denied, and was never notified of his potential entitlement 
to the benefit in 1976.  He also contended that the tinnitus 
continued through 1976 and to the present day, and would 
never end.  

By July 1999 rating decision the RO assigned a date of 
November 10, 1997 as the effective date for the grant of 
service connection for tinnitus.  The RO found that the prior 
RO rating decision of June 1999 involved clear and 
unmistakable error in failing to assign a date of November 
10, 1997 as the effective date for the grant of service 
connection for tinnitus.  

On VA examination in October 1999 the veteran reported that 
in 1966 on an infiltration course, a charge went off, which 
required him to be hospitalized with tinnitus and hearing 
loss.  Since that time he reported having severe tinnitus and 
a gradual decrease in his hearing.  He reported having 
bilateral constant tinnitus.  An audiological evaluation 
revealed pure tone thresholds for the right ear, in decibels, 
at 1000, 2000, 3000, and 4000 Hertz as follows:  0, 5, 70, 
and 75, for an average of 37.5, and pure tone thresholds for 
the left ear, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as follows 5, 5, 75, and 90 in the left ear, for an 
average of 44.  Speech recognition scores were 100 percent in 
the right ear and 100 percent in the left ear.  

In December 2000 the veteran testified at a hearing before 
the undersigned Member of the Board that he filed a claim for 
tinnitus in 1971, along with his claim for hearing loss.  He 
claimed he was told he was not entitled to benefits for 
hearing loss less than 10 percent disabling, or for tinnitus.  
He testified that in 1997, after years of having his ears 
ringing nonstop, it seemed to be getting worse, so he went 
back to the VA and was told that the law had changed in 1976.  
He contended that since he incurred the tinnitus in 1966, 
went to the VA in 1971, and suffered through years with 
tinnitus, that he should be entitled to the benefit from 
1976, since he had the problem from that time until the 
present.  He testified he should be entitled to a rating in 
excess of 10 percent for tinnitus because he also had hearing 
loss and because his ear problem got worse as he got older.  
He testified that in 1971 he first spoke to a VA 
representative at a VA facility in Mount Vernon, New York, 
and at that time they gave him his VA card.  He claimed that 
he was then scheduled for an audiogram.  He claimed that his 
tinnitus interfered with his ability to hear, and that if 
there was a lot of background noise he could not hear.  He 
had no problem with the telephone.  He testified that since 
1971 he had seen several doctors for complaints of ringing in 
the ears, but was told that nothing could be done about it.  

Analysis

Entitlement to a rating in excess of 10 percent for tinnitus

The veteran's service-connected tinnitus is currently 
assigned a 10 percent disability rating under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 6260, which provides for 
a maximum evaluation of 10 percent for recurrent tinnitus.  A 
note following Diagnostic Code 6260 provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100 (hearing loss), 6200 (otitis 
media), 6204 (peripheral vestibular disorders), or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  

On both VA examinations in 1999 the veteran complained of 
constant bilateral tinnitus since 1966, when he reportedly 
sustained acoustic trauma in service.  Additionally, he has 
testified that his tinnitus interferes with his ability to 
hear.  However, the applicable regulation for rating tinnitus 
provides for a maximum evaluation of 10 percent; thus, the 
veteran is not entitled to a rating in excess of 10 percent 
for tinnitus on that basis.  And although the veteran 
contends that his tinnitus interferes with his hearing, any 
interference with hearing loss would be considered in the 
rating assigned for hearing loss.  After a careful review of 
the available diagnostic codes and the existing medical 
evidence, the Board finds that the only applicable diagnostic 
code is 6260, which provides a maximum rating of 10 percent 
as is currently in effect.  Thus, a rating in excess of 10 
percent for tinnitus is not warranted.

Entitlement to an effective date earlier than November 10, 
1997 
for the grant of service connection for tinnitus

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(b)(2)(i).

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303. 

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  A specific claim, in the form prescribed by VA, 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151.  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim, and the informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

With regard to the veteran's claim that an earlier effective 
date is warranted based on the change in regulations in 1976 
pertaining to tinnitus, the Board notes that this change in 
the regulations did not pertain to the question of service 
connection which is now before the Board.  Effective March 
10, 1976, a change in regulations established a separate 
compensable evaluation for persistent tinnitus resulting from 
acoustic trauma.  Thus, this change in the regulation will 
not be considered herein, as in 1971 the law permitted a 
grant of service connection for tinnitus, but did not permit 
a separate compensable rating for tinnitus.  

The record reflects that in August 1972 the veteran submitted 
a statement in which he reported that he suffered from a 
constant ringing in his ears, and that his life had been 
altered due to a military event.  Although the RO apparently 
did not consider this to be a claim for service connection 
for tinnitus, construing this letter in a light most 
favorable to the veteran, it must be considered an informal 
claim for service connection for tinnitus, since it is in 
writing and when broadly viewed, it appears to show that the 
veteran is expressing a disability incurred in service, for 
which he believes he is entitled to a benefit.  38 C.F.R. § 
3.155(a).  

Based on the evidence of record in August 1972, the Board 
finds that service connection for tinnitus was warranted at 
that time.  The Board also notes that the RO granted service 
connection for tinnitus in June 1999 based on essentially the 
same facts that were known at the time of the veteran's 
informal claim in August 1972.  Thus, the Board finds that 
the effective date for the grant of service connection for 
tinnitus is the date of receipt of the initial informal 
claim, August 16, 1972.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.400, 3.400(b)(2)(i).  Consideration has also been given to 
the veteran's request for an effective date in 1971; however, 
the formal claim filed by the veteran at that time does not 
make any reference to tinnitus, but is confined to the 
hearing loss.  Thus, no basis exists for an effective date 
retroactive to the date of the formal claim filed in 1971. 


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to an effective date of August 16, 1972, for the 
grant of service connection for tinnitus, is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

